ORDER
PER CURIAM.
Movant, Charles M. Hoelzer, appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. We previously affirmed Movant’s convictions for first-degree robbery in violation of section 569.020, RSMo 2000, and armed criminal action in violation of section 571.015, RSMo 2000. State v. Hoelzer, 9 S.W.3d 658 (Mo.App. E.D. 1999). He now alleges his trial attorney provided ineffective assistance by failing to object to the prosecutor’s improper closing argument.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).